DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on November 17, 2021.  Claim 1 has been cancelled, claims 2-20 are pending.
Drawings
The drawings are objected to because the Figures have improper shading that makes the drawings unclear and the typing harder to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a system having a sun gear; a planet gear set; a ring gear; a planet carrier; and a brake configured to, when engaged, hold the ring gear stationary, where, in response to the ring gear being stationary, the sun gear is configured to rotate and where the sun gear, the planet gear, the ring gear, and the planet carrier are retained within a wearable item and the remaining structure of claim 2.
The prior art does not anticipate or render obvious a system having a sun gear; a planet gear set; a ring gear; and a planet carrier, where all the gears and carrier are retained within a wearable item and where the wearable item is an ankle torque device or a footwear insole housing and the remaining structure of claims 7 and 11.
The prior art does not anticipate or render obvious a system having a sun gear; a planet gear set; a ring gear; a planet carrier; and a one-way clutch component configured to provide input to the planetary gear during dorsiflexion of the ankle and configured to prevent input to the planetary gear during plantarflexion of the ankle, where the gears and carrier are retained within a wearable item and the remaining structure of claim 8.
The prior art does not anticipate or render obvious a system having a sun gear; a planet gear set; a ring gear; a planet carrier; a drivetrain physically coupled to the sun gear at a first drivetrain end; and a generator physically coupled to a second drivetrain end of the drivetrain, where the gears and carrier are retained within a wearable item and the remaining structure of claim 9.

The prior art does not anticipate or render obvious a system having a sun gear; a planet gear set; a ring gear; and a planet carrier; where the gears and carrier are retained within a wearable item, where the ring gear is floating along an axis when the brake is not engaged, and where the ring gear rotates in response to movement of a wearer of the wearable item and the remaining structure of claim 13.
The prior art does not anticipate or render obvious a method of operating a wearable planetary gear configuration during a first phase; and operating the wearable planetary gear configuration during a second phase, where the first phase and the second phase are about consecutive, where the wearable planetary gear where during the first phase the ring gear is stationary, the planet carrier is the input, the planet gear set rotates, and the sun gear rotates in response to the rotation of the planet gear set, and where during the second phase the sun gear is stationary, the planet carrier is the input, the planet gear set rotates, and the ring gear rotates in response to the rotation of 
The prior art does not anticipate or render obvious a system having a sun gear; a planet gear set; a ring gear; a planet carrier; and a brake, where the ring gear is floating along an axis when the brake is not engaged, where, in response to the ring gear being stationary, the sun gear is configured to rotate, where the sun gear, the planet gear, the ring gear, the planet carrier, and the brake are retained within a footwear item, where the ring gear is configured to rotate in response to foot movement of a wearer of the footwear item when the brake is disengaged and the remaining structure of claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3655